      Case: 1:20-cv-01668 Document #: 1 Filed: 03/09/20 Page 1 of 5 PageID #:1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

MONIQUE WOODS,                                )
                                              )
                            Plaintiff,        )
                                              )
              v.                              )   No.
                                              )
CITY OF MARKHAM,                              )
                                              )
                            Defendant.        )

                                         COMPLAINT

       NOW COMES the Plaintiff, MONIQUE WOODS, by and through counsel,

SHILLER PREYAR SAMUELS & JARARD, and complaining of the defendants, CITY OF

MARKHAM, states as follows:

                                    INTRODUCTION

       This is a civil action seeking damages against the defendant for depriving

Plaintiff of her rights secured by the Constitution and laws of the United States.

                                     JURISDICTION

1.     The jurisdiction of this Court is invoked pursuant to Title VII of the Civil Rights

       Act of 1964, 42 U.S.C. § 2000e et seq., the judicial code 28 U.S.C. § 1331 and 1343

       (a); the Constitution of the United States.

2.     Pendent jurisdiction as provided under 28 U.S.C. § 1367(a).

                                          PARTIES

3.     Plaintiff MONIQUE WOODS is a citizen of the United States of America, who, at

       all times relevant, resided in Cook County, Illinois. Her sex is female.

                                             1
      Case: 1:20-cv-01668 Document #: 1 Filed: 03/09/20 Page 2 of 5 PageID #:2




4.    Defendant CITY OF MARKHAM (“City”) is a municipal corporation duly

      incorporated under the laws of the State of Illinois, and is the employer and

      principal of Plaintiff.

                        ADMINISTRATIVE REQUIREMENTS

5.    On 19 February 2019, Plaintiff filed a charge with the Illinois Department of

      Human Rights and was subsequently issued a right to sue.

                                         FACTS

6.    Plaintiff Monique Woods has been an officer with the Markham Police

      Department since 2008.

7.    Out of 40 officers, only six are women.

8.    At all times relevant, Plaintiff’s performance a police officer met the expectations

      of Chief Terry White and the Markham Police Department.

9.    Despite this, Defendants denied Plaintiff equal terms and conditions of

      employment as her similarly-situated male counterparts.

10.   This included, but is not limited to:

         a. subjecting her to harassment and belittlement;

         b. denying her materials and equipment for training (and thus the

             opportunity to advance);

         c. being removed from her assignment (and thus subjecting to her ridicule

             and embarrassment, and placing her in less desirable work environments);

         d. being denied adequate and working equipment (thus placing her in

             danger);

                                              2
      Case: 1:20-cv-01668 Document #: 1 Filed: 03/09/20 Page 3 of 5 PageID #:3




         e. promoting less-senior male officers above her;

         f. using belittling and condescending language to and about her in front of

             her counterparts;

         g. and refusing her time off.

11.   The acts of the Defendant were intentional, willful, and wanton.

12.   For example, the police department sent Officer Woods to a training on October

      25 & 26, 2018.

13.   Officer Woods requested the equipment that she needed for the course, but did

      not receive it. The training required simulation handgun, rounds/ammo, face

      shield, and eye and hearing protection.

14.   Two male officers, Lewis and Johnson, were sent to the same training and

      received the equipment.

15.   As a direct and proximate result of the unlawful actions of the defendant,

      Plaintiff was injured, including pain and suffering, humiliation, embarrassment,

      fear, emotional trauma, mental anguish, the deprivation of her constitutional

      rights and dignity, interference with a normal life, lost time, and attorneys’ fees.

              COUNT I: SEX DISCRIMINATION & HARRASSMENT

16.   Plaintiff realleges each of the foregoing counts as if fully set forth here.

17.   Plaintiff belonged to a protected class, female, and reasonably met Defendant’s

      legitimate job expectations.

18.   Defendant took adverse employment actions against Plaintiff, including

      subjecting her to unwelcome harassment that unreasonably interfered with her

                                             3
      Case: 1:20-cv-01668 Document #: 1 Filed: 03/09/20 Page 4 of 5 PageID #:4




       work performance by creating an environment that was intimidating, hostile,

       and offensive on the basis of her sex.

19.    Defendant treated her less favorably than similarly-situated male counterparts.

       WHEREFORE the Plaintiff, MONIQUE WOODS, pursuant to Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., demands judgment against the

Defendant, CITY OF MARKHAM, for compensatory damages, punitive damages, the

costs of this action and attorneys’ fees, and any such other and further relief as this

Court deems equitable and just.

       COUNT II: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

20.    Plaintiff realleges each of the foregoing counts as if fully set forth here.

21.    The acts and conduct of the Defendant’s agents, as set forth above, were extreme

       and outrageous.

22.    In particular, the conduct of treated Plaintiff less than her male counterparts

       placed Plaintiff in a state of anxiety, fear, humiliation, and severe emotional

       distress.

23.    Defendant intended to, or were in reckless disregard of the probability that their

       conduct would, cause severe emotional distress to Plaintiff.

24.    The conduct of Defendant was undertaken with malice, willfulness, and reckless

       indifference to Plaintiff’s rights.

25.    The misconduct was undertaken by Defendant’s agents within the scope and

       course of their employment and as agents of the City of Markham.

26.    The City of Markham is liable both under a respondeat superior theory.

                                                4
      Case: 1:20-cv-01668 Document #: 1 Filed: 03/09/20 Page 5 of 5 PageID #:5




      WHEREFORE the Plaintiff, MONIQUE WOODS, demands judgment against the

Defendant, CITY OF MARKHAM, for compensatory damages, costs, expenses, and

such other and additional relief as this Court deems equitable and just.

PLAINTIFF DEMANDS TRIAL BY JURY.

Dated: 6 March 2020                             Respectfully Submitted,
                                                MONIQUE WOODS



                                         By:    /s/Jeanette Samuels
                                                        One of Plaintiff’s Attorneys



                                                Jeanette Samuels
                                                SHILLER PREYAR JARARD & SAMUELS
                                                601 South California Avenue
                                                Chicago, Illinois 60612
                                                T: 312-226-4590
                                                F: 773-346-1221
                                                E: sam@spjslaw.com




                                            5
